Citation Nr: 1748520	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 

A June 2016 videoconference hearing was held before the undersigned.  A transcript of that hearing as been associated with the claims file. 

In December 2016, the Board remanded the claim for further development, specifically to acquire additional rationale from a private examiner and to obtain a VA medical opinion.  Both the private addendum opinion and the VA opinion have been obtained and associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's exposure to an herbicide agent in service did not cause his lung condition. 

2. The Veteran's in-service cold symptoms, to include congestion, are unrelated to his current diagnosed lung disorder. 


CONCLUSION OF LAW

The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim for service connection. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated August 2011.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for an appropriate VA examination which was held in June 2017.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's lung condition in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 




Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1189 (Fed. Cir. 2008)(holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).  If a Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the other requirements of 38 C.F.R. § 3.307(d) and  38 C.F.R. § 3.309(e) are met.  38 C.F.R. § 3.309(e) (2016).  
Even if a Veteran does not qualify for the presumption of herbicide agent exposure for an enumerated disease, the Veteran may establish in-service exposure to an herbicide agent caused a disability if the evidence indicates that it is at least as likely as not that such exposure caused or related to the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

Service treatment records (STRs) dated November 1964 show that the Veteran suffered from "some scattered rhonchi" and was given a diagnosis of bronchitis.  Additionally, STRs show that the Veteran was treated for diarrhea, aches, and general cold symptoms on multiple dates including April 1965, July 1965, and December 1965.  These records do not mention a chronic cough or pulmonary distress.  STRs dated March 1966 show that the Veteran had a chest x-ray that revealed no abnormalities. 

VA treatment records dated December 2003, October 2004, August 2006, February 2007, October 2009 noted that the Veteran's lungs were clear and without problems.  In June 2010, a VA physician noted that the Veteran suffered from a persistent cough that was exacerbated nocturnally.  

In VA respiratory treatment notes dated September 2010, the Veteran underwent a pulmonary function test and had a forced vital capacity (FVC) of 84.5% and a forced expiratory volume (FEV)-1 of 83.9%, with a ratio of 78%.  The physician noted "concern over chronic obstructive pulmonary disease (COPD) and possible restrictive pathology....  Has chronic cough."  The physician noted that the Veteran had a seven year, one pack a day history of smoking, but that he had quit. The Veteran reported that he had had weak lung function since his service in Vietnam and that his lungs felt "labored." 

In a letter dated December 2010, the Veteran's private physician reported that spirometry testing in August 2010 "demonstrated mildly reduced FVC at 87%, FEV-1 reduced to 77%, ratio of 90%, with peak flow of 50%."  The physician noted that this represented "a fixed pattern of low volume with minimum obstruction.  This is most suggestive of a mild restrictive pattern, although the low peak flow is suggestive of small airway disease."  The physician opined that while he was not an expert in toxicology, the pattern "can be seen from a lot of different toxins, and to the best of my knowledge it is completely consistent with Agent Orange exposure."  

In an August 2011 statement, the Veteran reported he was "near airplanes that sprayed Agent Orange" and "had trouble with his lungs ever since [service]."  He reported that in 1985 he was diagnosed with "double pneumonia and was admitted to Columbus Hospital (Chicago) and treated for eleven days."  

In his notice of disagreement dated December 2011 and his substantive appeal dated July 2013, the Veteran reported that after his exposure to Agent Orange in service, his "lungs have never been the same."  He reported that his lung impairment was caused by his exposure. 

VA treatment records show that in July 2012, the Veteran's lungs were clear and without problems.  In June 2014, a physician noted that the Veteran's COPD was "extremely mild" and that he had a normal lung examination.  In June 2016, the Veteran's lungs were again noted as clear and without problems. 

At a hearing held in June 2016, the Veteran reported that he was sprayed with Agent Orange and that ever since his exposure, he suffered impaired lungs.  The Board noted that the Veteran had satisfied the first two elements of service connection; specifically that he had a diagnosis of COPD and that he had been exposed to herbicides while he had been in service. 

In a letter dated June 2016, the Veteran's private physician provided an addendum opinion to his original letter, stating that there was a likely correlation between the Veteran's exposure to Agent Orange in service and his underlying lung disease.  He reasoned that because the Veteran "had not lived a lifestyle that gives [him] a lot of other exposures (such as heavy smoking), there is a reasonable probability that the Agent Orange caused your underlying disease."

In a VA respiratory examination dated June 2017, the Veteran reported that his lung problems began while he was in Vietnam.  He reported that at times he coughed and tired easily, but that other times he "would feel fine."  The examiner noted that the Veteran was a smoker until 1966, having a six years smoking history with "1.5" packs per day. Pulmonary function tests completed at that time showed that the Veteran an FVC of 92% (predicted) and an FEV-1 of 97% (predicted), with a ratio of 77%.  Based on the diagnostic testing and reported history, the examiner opined that the Veteran's "current respiratory symptoms are within the normal physiological range," noting that pulmonary function tests done at that time were normal.  He noted that the Veteran's reported cough "seems to be most consistent with an infection or post-infection cough, which is an acute condition."  

The examiner (the environmental lead clinician at his facility) reviewed the private physician's opinion and stated: "Agent Orange exposures have been extensively studied and currently there is no relationship known between lung conditions (other than lung cancer) and Agent Orange exposure."  Based on these findings, the examiner opined that the Veteran "does not likely have any current chronic respiratory or lung condition which was caused by any exposure during service to include Agent Orange or any service event."  

Analysis

The first two elements of service connection have been met.  The Board established in the June 2016 hearing that the Veteran suffers from a lung condition, specifically diagnosed as COPD.  Further, it is clear that the Veteran was exposed to the herbicide Agent Orange while he was in service.  The evidence, however, does not show that his exposure to Agent Orange, or other events that occurred in service, caused or relate to his diagnosis.  

The Board has been presented with two opinions regarding the cause of the Veteran's disability; a letter from the Veteran's private physician dated August 2010 and his addendum opinion in June 2016 and a VA examiner's opinion dated June 2017.  The Board must weigh these opinions based on their factual predicate and their rationale to determine which is more persuasive in their findings.  See Evans v. West, 12 Vet. App. 22, 30 (1998). In this case, the Board finds the VA examiner's opinion more persuasive. 

While the private physician opined that the Veteran's lung condition was caused by Agent Orange exposure, he admitted in that opinion that he was not an expert in toxicology, but still found the Veteran's disability "can be seen from a lot of different toxins, and to the best of my knowledge it is completely consistent with Agent Orange exposure."   After the Board asked for further rationale and clarification to the opinion the examiner reported in his addendum opinion that the Veteran "had not lived a lifestyle that gives [him] a lot of other exposures (such as heavy smoking), [so] there is a reasonable probability that the Agent Orange caused your underlying disease."  

The private examiner has not provided medical evidence to support the conclusion that Agent Orange was at least as likely as not the cause of this Veteran's COPD or any other lung condition or restrictive airway disease.  Instead, the rationale used is based on an elimination of causes, mainly that because the Veteran did not have any other toxic exposure, Agent Orange by "reasonable probability" is the cause for the disease.  However, as treatment records show, the Veteran had a several year history of smoking one pack of ciagerattes a day.  While that may not be "heavy smoking" as defined by the private examiner, the fact that the examiner appear to have been provided the opinion based on an incomplete factual premise reduces the probative value that the Board may assign to this opinion.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

On the other hand, the VA examiner, who reported to be a "lead clinician" in environmental pathology, noted that while Agent Orange had been extensively studied, there has been no relationship found between lung conditions like the Veteran's and exposure to the herbicide.  Without any medical evidence to tie the Veteran's lung condition to his exposure to Agent Orange in service, he opined that the Veteran's condition was not caused by Agent Orange exposure.  

Beyond Agent Orange, it does not appear any other event in service caused his current disability either.  The VA examiner opined that the Veteran's symtpoms in service were transitory and likely indicative of acute cold symptoms that resolved in short time.  Therefore, none of the noted cold symptoms or other events in service caused or relate to the Veteran's currently diagnosed lung condition.  

Further, while the Board conceded that the Veteran has a lung condition, it is unclear whether the Veteran's condition is chronic or merely symptoms that recur after an acute infection.  The Veteran has reported that the lung condition does not affect him at all times, but instead makes him feel that his lungs are more "susceptible" to illness.  The Veteran's report is mirrored by VA treatment records which show several year periods of no pulmonary or restrictive airway symptoms.  Additionally, the Veteran has had pulmonary function tests that were below normal such as in December 2010, but also pulmonary function tests that were normal, including in June 2017.  The VA examiner in June 2017 noted that the Veteran did not have a chronic airway condition, but likely suffered from recurring cough and distress that occurred during and after an illness. These records suggest that the Veteran's condition has not been consistent since his separation from service and therefore does not support a finding that his symptoms are indicative of a link between Agent Orange Exposure and his current diagnosed lung condition.   

Overall, the Board does not have enough evidence to support a finding that events in service, to include exposure to Agent Orange, caused or relate to his currently diagnosed lung condition.  Accordingly, service connection must be denied. 

The Board is grateful for the Veteran's honorable service. 


ORDER

Entitlement to service connection for a lung condition, to include as due to herbicide agent exposure, is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


